             Case 2:18-cv-01132-TSZ Document 119 Filed 01/04/21 Page 1 of 3




 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
          ESTHER HOFFMAN, et al.,
 8                              Plaintiffs,
 9               v.                                      C18-1132 TSZ

10        TRANSWORLD SYSTEMS                             ORDER
          INCORPORATED, et al.,
11
                                Defendants.
12

13                            I. INITIAL SCHEDULING DATES

           Having denied Defendants’ motions to dismiss for failure to state a claim, docket
14
     no. 118, the Court SETS the following dates for initial disclosure and submission of the
15
     Joint Status Report and Discovery Plan:
16
           FRCP 26(f) Conference Deadline:                         January 22, 2021
17
           Initial Disclosures Deadline:                           February 4, 2021
18
           Joint Status Report and Discovery Plan Deadline:        February 5, 2021
19
           The deadlines above may be extended only by the Court.
20

21

22

23

     ORDER - 1
             Case 2:18-cv-01132-TSZ Document 119 Filed 01/04/21 Page 2 of 3




 1                  II. JOINT STATUS REPORT & DISCOVERY PLAN

 2         All counsel are directed to confer and provide the Court with a combined Joint

 3 Status Report and Discovery Plan (the “Report”) by February 5, 2021. This conference

 4 shall be by direct and personal communication, whether that be a face-to-face meeting

 5 or a telephonic conference. The Report will be used in setting a schedule for the prompt

 6 completion of the case. It must contain the following information by corresponding

 7 paragraph numbers:

 8         1.     A proposed deadline for the joining of additional parties.

 9         2.     A discovery plan that states the parties’ views and proposals on all items in

10 Fed. R. Civ. P. 26(f)(3).

11
           3.     The parties’ views and proposals on all items in Local Civil Rule 26(f)(1).
12

13         4.     The date by which discovery can be completed, including the date by which

14 discovery on class certification issues can be completed.

15

16         5.     The date by which any motions related to class certification can be filed.

17         6.     Whether the case should be bifurcated by trying the liability issues before

18 the damages issues, or bifurcated in any other way.

19         7.     Whether the pretrial statements and pretrial order called for by Local Civil

20 Rules 16(e), (h), (i), and (k), and 16.1 should be dispensed with in whole or in part for the

21 sake of economy.

22         8.     Any other suggestions for shortening or simplifying the case.

23

     ORDER - 2
             Case 2:18-cv-01132-TSZ Document 119 Filed 01/04/21 Page 3 of 3




 1         9.     The date the case will be ready for trial. The Court expects that most civil

 2 cases will be ready for trial within a year after filing the Joint Status Report and

 3 Discovery Plan.

 4         10.    Whether the trial will be jury or non-jury and whether the case can be tried

 5 remotely via the ZoomGov.com platform.

 6         11.    The number of trial days required.

 7         12.    The names, addresses, and telephone numbers of all trial counsel.

 8         13.    The dates on which the trial counsel may have complications to be

 9 considered in setting a trial date.

10         14.    Whether any party wishes a scheduling conference before the Court enters a

11 scheduling order.

12         If the parties are unable to agree to any part of the Report, they may answer in

13 separate paragraphs. No separate reports are to be filed.

14

15

16         Dated this 4th day of January, 2021.

17
                                                          A
                                                       THOMAS S. ZILLY
18
                                                       United States District Judge
19

20

21

22

23

     ORDER - 3
